PRICE, Presiding Judge.
The appellant has moved to strike 'the brief of appellee because it was not filed in accordance with court rule, in that the counter argument is not addressed separately'and severally to appellant’s assignments of error.
It is not mandatory that a brief be filed by the appellee. Where the appellant submits the cause on brief and no brief is filed by the appellee, the court con*603siders the cause on its merits on the assumption that appellee is interested in having the judgment sustained. Tri-City Gas Company v. Britton, 230 Ala. 283, 160 So. 896. In the absence of brief for appellee the facts and record as stated in appellant’s brief will be accepted as true. See 2A Ala. Dig., Appeal and Error, ‘§^768 for cases.
Rule 10 of the Supreme Court Rules of Practice is directory only. The appellee’s brief in this cause, in which it accepts as true the statement of the case and the facts contained in appellant’s brief, then sets out under the heading “Propositions of Law,” a concise statement of the propositions of law. relied upon to meet the alleged errors and sustain the judgment, together with the authorities relied upon in support of each, and after that the “Brief and Argument,” argues the points relied on tó sustain the judgment, is a sufficient compliance with the rule. The motion is denied.